Case 2:15-cv-05346-CJC-E Document 445-45 Filed 10/29/20 Page 1 of 3 Page ID
                                #:30164




                     Exhibit 2-K
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                                     Exhibit 2K
                                                     White Decl. ISO Disney's SJ Motion P.0811
Case 2:15-cv-05346-CJC-E Document 445-45 Filed 10/29/20 Page 2 of 3 Page ID
                                #:30165




                                                                            Exhibit 2K
                                            White Decl. ISO Disney's SJ Motion P.0812
Case 2:15-cv-05346-CJC-E Document 445-45 Filed 10/29/20 Page 3 of 3 Page ID
                                #:30166




                                                                            Exhibit 2K
                                            White Decl. ISO Disney's SJ Motion P.0813
